DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTAKE et al. (US 20180097944 A1), referred herein as OTAKE in view of YAMADA et al. (US 20160261717 A1), referred herein as YAMADA further in view of Bradley et al. (US 8219432 B1), referred herein as Bradley.
Regarding Claim 1, OTAKE teaches a OTAKE Abst: An information processing apparatus includes a first acquisition unit acquiring a user list, a group list, and an authority list, a second acquisition unit acquiring method data; FIG1.1: information processing system) 
OTAKE does not but YAMADA teaches a semiconductor manufacturing apparatus/processes (YAMADA [0082] The manufacturing apparatus 102 is, for example, an apparatus for manufacturing a semiconductor device)
OTAKE in view of YAMADA further teaches comprising:
a local operation terminal configured to display an apparatus screen of a semiconductor manufacturing apparatus (OTAKE [0041] FIG. 6 illustrates details of a functional configuration of the information processing system 1. The local panel portion 110 includes a display 111, an operation unit 112, a memory 113, a display controller 114, and a communication unit 115);
at least one remote operation terminal connected to the semiconductor manufacturing apparatus via a network (OTAKE [0039] The remote panel portion 120 is an operation panel connected to the information processing apparatus 10 via the communication line 2 and the communication apparatus 3 illustrated in FIG. 1, and is used by a user located at a location (remote) separated from the information processing apparatus 10), and 
configured to display the apparatus screen of the semiconductor manufacturing apparatus (YAMADA [0142] The image output I/F 101F8 is an interface connected to an output apparatus, such as the display 101H81, to output the operation screen input to the image input I/F 101H7, to the display 101H81. The output apparatus may be a projecting device, such as a projector, instead of the display 101H81); and
a controller configured to control the semiconductor manufacturing apparatus based on an operation received from a user by the local operation terminal and the remote operation terminal that display the apparatus screen, wherein the controller includes (OTAKE [0042] The display controller 114 controls the display 111 to display an image (hereinafter, referred to as an “operation image”) for operating the information processing apparatus 10, or information indicating a situation of a process performed according to the operation):
login state managing circuitry that manage a OTAKE [0061] The authentication authority management unit 227 manages authentication data used for authentication of a user, and authority data indicating authority defining whether or not a process desired to be performed by a user is possible; [0117] an authority not to permit a process for which other users make a request (that is, the process is not permitted to be performed) in a period in which a specific uses the information processing apparatus 10, that is, an authority for the specific user to exclusively use the information processing apparatus 10 may be used; [0119] if the user C operates the local panel portion and is logging in, users other than the user C operate remote panel portions so as to make a request for a process. In other words, this authority indicates an exclusive authority not to permit a process for which a request is made from users other than the user C);
OTAKE in view of YAMADA does not but Bradley teaches simultaneous login (Bradley Claim 1, the performance of the tasks of the group such that contention is possible between at least two of the task performer users if the at least two task performer users attempt to concurrently perform a single task)
OTAKE in view of YAMADA further in view of Bradley further teaches
apparatus screen display state managing circuitry that manage apparatus screen display states of the local operation terminal and the remote operation terminal that are logged in (OTAKE [0055] The UI session generation part 602 generates session data for each UI terminal 4 receiving an operation. The session data for each UI terminal 4 is information (hereinafter, referred to as “terminal specifying information”) for specifying the UI terminal 4, and is, for example, text (a “local panel portion” or “remote panel portion” in the present example) indicating whether the UI terminal 4 is the local panel portion 110 or the remote panel portion 120, and an Internet Protocol (IP) address of the UI terminal 4); and
screen data creating circuitry that create screen data of the apparatus screen sent to the local operation terminal and the remote operation terminal that are logged in, for each of the local operation terminal and the remote operation terminal, based on the simultaneous login state and the apparatus screen display state (OTAKE [0043] the communication unit 210 receives XML data indicating an HTTP request transmitted from the presentation layer 100 so as to supply the XML data to an operation image management unit 221 which will be described later, and receives XML data indicating an HTTP response supplied from the operation image management unit 221 which will be described later in response thereto so as to transmit the XML data to the presentation layer 100; [0045] The operation image management unit 221 provides the above-described operation image (the image for operating the information processing apparatus 10) to the UI terminal 4 via the communication unit 210. The operation image DB 222 stores operation images (specifically, image data indicating the operation images). If a request for an operation image is made by the UI terminal 4, the operation image management unit 221 transmits the operation image for which the request has been made to the UI terminal 4 which is a request source via the communication unit 210).
YAMADA discloses an information processing apparatus for performing a process for operating a second information processing device by a first information processing device, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified OTAKE to incorporate the teachings of YAMADA, and apply the semiconductor manufacturing apparatus and process, as taught by YAMADA to the information processing system with multiple user terminals.
Doing so would achieve remote control with secured safety for the semiconductor manufacturing system, control device, and control method.	
Bradley discloses a determined target quantity of tasks to make concurrently available, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified OTAKE to incorporate the teachings of Bradley, and apply the method of selecting a target quantity of concurrent users or concurrent use transactions for the system, as taught by Bradley to the information processing system with multiple user terminals.
Doing so would avoid restrictions to limited types of requests for the remote computer systems and applications in the semiconductor manufacturing system, control device, and control method.	

Regarding Claim 2, OTAKE in view of YAMADA further in view of Bradley teaches the semiconductor manufacturing system according to claim 1, and further teaches wherein the controller further includes exclusive control circuitry that control the screen data created by the screen data creating circuitry such that the apparatus screens displayed on the local operation terminal and the remote operation terminal that are logged in become different from each other, based on the simultaneous login state and the apparatus screen display state (OTAKE [0084] The UI terminal 4 displays an explanation of the authority of each group (for example, in a case of a general user, explanations of “permission of access to all applications” and “prohibition of changing of system settings”), a list button B2, and an authority setting button B3 are displayed in the display fields; [0119] The authority ID of “A099” is correlated with the authority content indicating an exclusive authority that “a process for which a request is made from a remote panel portion is not permitted” in an authority list as illustrated in FIG. 21B).

Regarding Claim 3, OTAKE in view of YAMADA further in view of Bradley teaches the semiconductor manufacturing system according to claim 2, and further teaches wherein, when the local operation terminal is logged in, the exclusive control circuitry do not create screen data of the apparatus screen that receives, from a user, an operation including an action of the semiconductor manufacturing apparatus as the screen data of the apparatus screen sent to the remote operation terminal (OTAKE [0119] if the user C operates the local panel portion and is logging in, users other than the user C operate remote panel portions so as to make a request for a process. In other words, this authority indicates an exclusive authority not to permit a process for which a request is made from users other than the user C).

Regarding Claim 4, OTAKE in view of YAMADA further in view of Bradley teaches the semiconductor manufacturing system according to claim 3, and further teaches wherein, when the local operation terminal is not logged in, the exclusive control circuitry create screen data of the apparatus screen that receives, from the user, an operation including an action of the semiconductor manufacturing apparatus as the screen data of the apparatus screen sent to the remote operation terminal (YAMADA [0084] the input processing part 102F1 receives an operation signal corresponding to a command of pressing a GUI button for controlling the operation of the process control part 102F4 through remote control of the operator; [0127] The output processing part 101F5 includes an image output part 101F51 and a restriction signal output part 101F52. The output data includes a signal, which is output by the output processing part 101F5 and is transmitted from the remote KVM apparatus 101 to the operator terminal 100 or the manufacturing apparatus 102). The same motivation as claim 1 applies here.

Regarding Claim 5, OTAKE in view of YAMADA further in view of Bradley teaches the semiconductor manufacturing system according to claim 4, and further teaches wherein the controller further includes:
operation information determination circuitry that determine whether or not an execution instruction according to operation information received from the local operation terminal and the remote operation terminal that are logged in is possible for the semiconductor manufacturing apparatus based on the simultaneous login state and the apparatus screen display state (OTAKE [0115] The determination method data indicates that, in a case where the user A having a user ID of “ID001” is set as a target user, if the user A makes a request for a process by using the UI terminal 4 functioning as a local panel portion, the user A is treated as being included in the management user group having a group ID of “G002”, and the user A has the authorities permitted for the management user. On the other hand, the determination method data indicates that, in a case where the user A makes a request for a process by using the UI terminal 4 functioning as a remote panel portion, the user A is treated as being included in the copying restricted group having a group ID of “G004”, and the user A has the authorities (in this example, the authorities of which authority IDs are “A003” and “A013”) permitted for the copying restricted user); and
execution instructing circuitry that, when determined that the execution instruction is possible for the semiconductor manufacturing apparatus, execute the execution instruction according to the operation information on the semiconductor manufacturing apparatus, and control the semiconductor manufacturing apparatus (OTAKE [0122] In a case where it is determined that the user is not a specific user having the exclusive authority, the middleware layer 230 does not perform a process for which a request is made from users other than the specific user, and notifies the UI terminal 4 that the process for which the request is made is not permitted. In a case where it is determined that the user is a specific user having the exclusive authority, the middleware layer 230 performs the process for which the request is made from the specific user).

Regarding Claim 6, OTAKE in view of YAMADA further in view of Bradley teaches the semiconductor manufacturing system according to claim 5, and further teaches wherein, when the execution instruction according to the operation information is related to editing of a recipe or a parameter related to the semiconductor manufacturing apparatus (YAMADA [0084] The input processing part 102F1 is not limited to perform operations of receiving and processing the operation signal. For example, the input processing part 102F1 may receive a parameter or data, such as a numerical value related to the configuration of a manufacturing apparatus, as operation information), the operation information determination circuitry confirm a locked state of the recipe or the parameter of an editing target, and when the recipe or the parameter is not in the locked state, change the recipe or the parameter to the locked state and determine that an editing instruction for the recipe or the parameter related to the semiconductor manufacturing apparatus is possible, or when the recipe or the parameter of the editing target is in the locked state, determine that the editing instruction for the recipe or the parameter related to the semiconductor manufacturing apparatus is not possible (OTAKE [0100] The presentation layer 100 displays a copy button B11, a scan button B12, and a FAX transmission button B13, and a lock image D1 indicating that there is a restriction is displayed for a function for which an authority indicated by the authority data is not unrestricted, that is, a function on which a certain restriction is imposed. In this example, the presentation layer 100 displays the lock images D1 to overlap the copy button B11 and the FAX transmission button B13. A restriction in a copying function is, for example, a restriction on available colors such as monochrome or colors. A restriction in a FAX transmission function is, for example, a restriction such as a transmission destination being restricted to a destination in a company or a domestic destination; [0101] Next, a description will be made of an operation performed by the information processing system 1 in a case where a user makes a request for processing each function). The same motivation as claim 1 applies here.

Regarding Claim 8 and 9, OTAKE in view of YAMADA further in view of Bradley teaches the semiconductor manufacturing system according to claim 1. The metes and bounds of the claim substantially correspond to the claim as set forth in Claim 5 and 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 11, OTAKE in view of YAMADA further in view of Bradley teaches a control device (OTAKE Abst: An information processing apparatus includes a first acquisition unit acquiring a user list, a group list, and an authority list, a second acquisition unit acquiring method data; FIG1.1: information processing system).
The metes and bounds of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 12, OTAKE in view of YAMADA further in view of Bradley teaches a control method (OTAKE Abst: An information processing apparatus includes a first acquisition unit acquiring a user list, a group list, and an authority list, a second acquisition unit acquiring method data; FIG1.1: information processing system).
The metes and bounds of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 13, OTAKE in view of YAMADA further in view of Bradley teaches a non-transitory computer-readable recording medium having stored therein a program (OTAKE Abst: An information processing apparatus includes a first acquisition unit acquiring a user list, a group list, and an authority list, a second acquisition unit acquiring method data; [0129]The program may be provided in the form of a recording medium such as an optical disc on which the program is stored, and may be provided in the form in which the program is downloaded to a computer via a communication line such as the Internet, and is installed in the computer so as to be available).
The metes and bounds of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTAKE et al. (US 20180097944 A1), referred herein as OTAKE in view of YAMADA et al. (US 20160261717 A1), referred herein as YAMADA in view of Bradley et al. (US 8219432 B1), referred herein as Bradley further in view of SHARMA et al. (US 20200044682 A1), referred herein as SHARMA.
Regarding Claim 7, OTAKE in view of YAMADA further in view of Bradley teaches the semiconductor manufacturing system according to claim 6, but does not teach the claimed limitation herein.
However, SHARMA teaches wherein the controller further includes:
local/remote changeover switch state determination circuitry that determine a state of a local/remote changeover switch that selects either the local operation terminal or the remote operation terminal (SHARMA [0335] 1. (Local Lockdown clauses) An ACS comprising electronic door locks (EDLs), an application software server (server), and a means for the EDLs to communicate with the server; [0343] 9. (Remote Lockdown clauses) An ACS comprising electronic door locks (EDLs), Action buttons (AB), Routers, an application software server (server)); and
remote operation blocking circuitry that, when the selection of the local/remote changeover switch state determination circuitry is switched from the remote operation terminal to the local operation terminal, log out the remote operation terminal that is logged in (SHARMA [0335] Said EDLs having a user input method by which the user can switch an EDL from the first mode to the second mode (and optionally back to the first mode. The EDLs notifying the server of this mode change).
SHARMA discloses an electronic lock can enter a lockdown mode in response to a lockdown command, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified OTAKE to incorporate the teachings of SHARMA, and apply the Local and Remote Lockdown clauses, as taught by SHARMA to the information processing system with multiple user terminals.
Doing so would help to overcome many disadvantages of the traditional methods such as long response time for the semiconductor manufacturing system, control device, and control method.	

Regarding Claim 10, OTAKE in view of YAMADA further in view of Bradley teaches the semiconductor manufacturing system according to claim 1. The metes and bounds of the claim substantially correspond to the claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611